        Case 1:20-cv-00946-JLT Document 13 Filed 03/04/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    KIM-KHOI THAI TRAN,                               Case No. 1:20-cv-00946-JLT (PC)
12                       Plaintiff,                     ORDER TO SHOW CAUSE WHY ACTION
                                                        SHOULD NOT BE DISMISSED FOR
13           v.                                         FAILURE TO EXHAUST
14    J. NICKELL, et al.,                               21-DAY DEADLINE

15                       Defendants.

16

17          Kim-Khoi Thai Tran alleges the defendant-correctional officers at Wasco State Prison

18   subjected him to excessive force. (Doc. 1 at 5.) In his complaint, Plaintiff indicates that he has not

19   yet completed the administrative grievance process and that “it’s still pending.” (Id. at 2.)

20          The Prison Litigation Reform Act provides that “[n]o action shall be brought with respect

21   to prison conditions under … any other Federal law … by a prisoner confined in any jail, prison,

22   or other correctional facility until such administrative remedies as are available are exhausted.”

23   42 U.S.C. § 1997e(a). Exhaustion of administrative remedies is mandatory and “unexhausted

24   claims cannot be brought in court.” Jones v. Bock, 549 U.S. 199, 211 (citation omitted). The

25   exhaustion requirement applies to all inmate suits relating to prison life, Porter v. Nussle, 534

26   U.S. 516, 532 (2002), regardless of the relief sought by the prisoner or offered by the

27   administrative process, Booth v. Churner, 532 U.S. 731, 741 (2001). Inmates are required to

28   “complete the administrative review process in accordance with the applicable procedural rules,
        Case 1:20-cv-00946-JLT Document 13 Filed 03/04/21 Page 2 of 2


 1   including deadlines, as a precondition to bringing suit in federal court.” Woodford v. Ngo, 548

 2   U.S. 81, 88, 93 (2006). Generally, failure to exhaust is an affirmative defense that the defendant

 3   must plead and prove. Jones, 549 U.S. at 204, 216. However, courts may dismiss a claim if

 4   failure to exhaust is clear on the face of the complaint. See Albino v. Baca, 747 F.3d 1162, 1166

 5   (9th Cir. 2014).

 6          It is clear on the face of his complaint that Plaintiff failed to exhaust administrative
 7   remedies prior to filing suit. Accordingly, the Court ORDERS Plaintiff, within 21 days of the
 8   date of service of this order, to show cause in writing why this action should not be dismissed for
 9   his failure to exhaust. Alternatively, Plaintiff may file a notice of voluntary dismissal.
10

11   IT IS SO ORDERED.

12      Dated:     March 4, 2021                                /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                       2
